Citation Nr: 1824529	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-39 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from November 1966 to November 1970 and from February 1971 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. The Veteran filed a Notice of Disagreement (NOD) in October 2013 and a Statement of the Case (SOC) was issued in October 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in November 2014. Thus, the Veteran perfected a timely appeal of the issues.

In July 2017, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2012).

VA's duty to notify was satisfied by letters in October 2012 and May 2013. See 38 U.S.C. §§ 5102, 5103, 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (c). The Veteran was provided a VA medical examination, including an opinion, in July 2013. The Board notes that the record indicates that some of the Veteran's original Air Force service treatment records dated November 1966 to November 1970 and February 1971 to March 1980 are unavailable for review. Where, as here, the service records are incomplete, lost or presumed destroyed through no fault of the claimant, VA has a heightened duty to assist in the development of the case. See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). The Board further recognizes a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been, or in actuality were, lost or destroyed while the file was in the possession of the government.

The Veteran was informed of the unavailability of some of his records in a September 2013 Formal Finding on the Unavailability of Original Service Treatment Records. The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Such efforts included numerous requests to the appropriate agencies to locate the Veteran's original service treatment records dating back to 1991. 

The Board notes that Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ, including in July 2017. Here, the VLJ specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim. Additionally, the Board notes that available service treatment records have been obtained and contain evidence relevant to the Veteran's bilateral hearing loss claim. Post-service VA and private treatment records and reports have also been obtained

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103 (a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished. Therefore, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

II. Service Connection

Applicable Laws and Regulations

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (a) (2017).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under  38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 160 (1993). 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, supra, at 159.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features. Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

Factual Background and Analysis

The Veteran seeks entitlement to service connection for bilateral hearing loss. He contends that his current hearing loss is due to military occupational specialty (MOS) as a base-metal processing specialist, or aircraft welder. He asserts that he used grinders, sanders, power breaks, and band saws, in addition to other equipment that exposed him to noise in-service. He has indicated that he worked in a loud environment with high-frequency noise from the equipment. The Veteran's representative further contended that he found research indicating that the Veteran's MOS had a high probability of military noise exposure. Additionally, the Veteran has asserted a specific injury to his ears in 1968 at Beale Air Force Base. The Veteran reported that two SR-71s crashed and he was assigned to help clean up the aircraft by cutting them into smaller pieces so they could be loaded on to a trailer for transport back to the base. During this process, he asserted that small pieces of molten metal flew into his ears causing him to sustain burns inside and outside of his ears. The Veteran stated that he reported the incident to his supervisor but was told that it was just a hazard of the job. 

As an initial matter, the record before the Board is sufficient to establish that the Veteran was exposed to loud noise while in service.  The record further shows that the Veteran has a bilateral hearing disability for VA purposes.

The Veteran had in-service audiological evaluations during his first period of service in November 1966, January 1970 and October 1970 at which times auditory thresholds were recorded. It is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  For service audiological evaluations conducted between January 1, 1967 and December 31, 1970, VA protocol is to consider the data under both ASA and ISO-ANSI standards, whichever is more beneficial to the Veteran. For service audiological evaluations conducted after December 31, 1970, VA protocol is to presume the ISO-ANSI standard was used. 

The Veteran's service treatment records show that on his enlistment examination in November 1966, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0 
0 
0 
0 
0
LEFT
0
0 
0 
0
0

A January 1970 Hearing Conservation Data report noted pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
15
10
5
10
15

The report noted that the Veteran's hearing was good. 

Prior to the Veteran's separation from his first period of service in November 1970, an audiological examination conducted October 1970 physical examination revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
5
15
20

As noted in the introduction, the Veteran had a second period of active duty service that began in February 1971. Numerous Hearing Conservation Data reports were issued with the following pure tone thresholds, in decibels:

June 1971

HERTZ

500
1000
2000
3000
4000
RIGHT
10
5
0
15
10
LEFT
10
10
10
20
30

June 1972

HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
15
10
LEFT
10
10
10
15
20



August 1973

HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
10
15
LEFT
25
15
0
15
10

September 1974

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
0
0
0
5

November 1977

HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
5
10
10
LEFT
5
5
5
5
15

 An October 1980 Reference Audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
20
20
LEFT
10
10
10
20
15

A post-service Hearing Conservation audiogram revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
10
5
15
20
LEFT
15
10
10
20
20

The Veteran underwent a VA audiological examination in July 2013. Upon examination, the audiological evaluation revealed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
35
45
45
LEFT
20
25
35
45
45

The Veteran had speech discrimination scores of 94 percent in the right ear and 92 percent in the left ear. See July 2013 VA examination.

The examiner diagnosed bilateral sensorineural hearing loss in the frequency range of 500-4000Hz. The examiner rendered an opinion that it was not at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused by or a result of an event in military service. In his rationale, the examiner noted that the Veteran's C-file was reviewed. He stated that based on the Veteran's report and the documents in the C-file (DD-214 and/or other documents in the C-file) the Veteran was exposed to hazardous noise levels while in service. Electronic hearing testing conducted at enlistment, during service, and at discharge showed that the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service. Based on electronic hearing testing conducted at enlistment, during service, and at discharge it was the examiner's opinion that the Veteran's hearing loss and reported tinnitus were less likely as not caused by or a result of noise exposure while in service. Id.

In October 2014, the Veteran submitted a letter from Dr. K.B., an audiologist with Kaiser Permanente Hearing Aid Centers. She noted that the Veteran's last hearing test in January 2012 revealed a moderately-severe high frequency hearing loss bilaterally. She stated that with this degree of hearing loss, speech understanding was compromised if the person speaking was not facing the Veteran or if background noise was present. 

In an August 2017 letter, Dr. K.B. noted that she was the Veteran's treating doctor of audiology. She stated that it was her professional opinion that it was at least as likely as not (50 percent or greater probability) that the Veteran developed high frequency sensorineural hearing loss while he was in service or within a year of discharge. There was no rationale provided for the opinion.
 
Based on the above, the Board finds that the most probative and persuasive evidence is against a finding of service connection for bilateral hearing loss.

In this regard, the Board finds the July 2013 VA opinion to be highly persuasive to the issue at hand. The July 2013 opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion. Additionally, the opinion is shown to have been based on a review of the Veteran's claims file, and it is accompanied by a sufficient explanation. The VA examiner's opinion rested on more than the indication that the Veteran's hearing was normal during service and after separation; in addition, he provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service. In particular, the examiner's explanation that the Veteran did not have a significant threshold shift beyond normal variability/normal progression while in service was particularly probative. Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinion and supporting rationale.

Although the Veteran submitted a private opinion from Dr. K.B., an audiologist with Kaiser Permanente Hearing Aid Centers which contained a positive nexus opinion, the Board affords the opinion little probative value as it contained no rationale to support the conclusion that the Veteran's bilateral hearing loss developed in service or within a year of discharge. 

The Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011), as to the specific issue in this case, determining the etiology of permanent bilateral hearing loss, falls outside the realm of common knowledge of a lay person because it can be due to many different causes and it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Determining the level of noise exposure necessary to cause permanent bilateral hearing loss falls outside the realm of common knowledge of a lay person. In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his bilateral hearing loss requires medical expertise that the Veteran has not demonstrated. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007). As such, the Board assigns no probative weight to the Veteran's assertions that his bilateral hearing loss is related to his military service.

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Any relationship between the current hearing loss and symptoms of hearing loss experienced over the years, however, must be established by medical evidence because hearing loss may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve. 

The Board notes that the Veteran has asserted he was exposed to acoustic trauma in service. The record supports this contention and the Board finds the Veteran's statements to be credible. However, the Board notes that the mere fact of an in-service injury is not enough. There must be chronic disability resulting from such injury. Here, as the examiner noted, there were no significant threshold shifts in bilateral hearing during service and the record does not demonstrate evidence of hearing loss within one year of discharge from service. Therefore, service connection for bilateral hearing loss is not warranted under 38 C.F.R. § 3.303(b).

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service. And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service. Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis. 38 C.F.R. §§ 3.307, 3.309.

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


